              Case 18-33165-KRH           Doc 32   Filed 08/29/19 Entered 08/29/19 14:09:59   Desc Main
                                                   Document     Page 1 of 2

                                            IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                                        Richmond Division
                         IN RE

                         CURTIS ALVIN JAMES ROSS, JR.                   Case No. 18-33165-KRH
                                                                        Chapter 13
                              Debtor(s)
                         WILMINGTON SAVINGS FUND
                         SOCIETY, FSB, AS TRUSTEE OF
                         STANWICH MORTGAGE LOAN
                         TRUST A
                         1600 South Douglass Road                       Motion No.
                         Suite 200-A
                         Anaheim, CA 92806

                              Movant
                         v.

                         JACQUELINE P. ROSS
                         2384A Red Lane Road
                         Powhatan, VA 23139
                         and
                         CURTIS ALVIN JAMES ROSS, JR.
                         2384-A Red Lane Road
                         Powhatan, VA 23139

                              Respondents


                                             NOTICE OF CURE OF NOTICE OF DEFAULT

                         Dear Clerk:

                                The Notice of Default regarding the Consent Order Modifying the Automatic Stay
                         filed by Wilmington Savings Fund Society, FSB, as trustee of Stanwich Mortgage Loan
    MARK MEYER           Trust A on has been cured.
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway
                                                                    _______________________________
                                                                    /s/ Mark D. Meyer, Esq.
       SUITE 600
 BETHESDA, MD 20814
                                                                    Mark D. Meyer, Esq.
    (301) 907-8000                                                  Rosenberg & Associates, LLC
 FILE NUMBER: 71290
                                                                    4340 East West Highway, Suite 600
                                                                    Bethesda, MD 20814
                                                                    301-907-8000
              Case 18-33165-KRH      Doc 32   Filed 08/29/19 Entered 08/29/19 14:09:59         Desc Main
                                              Document     Page 2 of 2




                                                     CERTIFICATE OF SERVICE

                         I hereby certify that on the 29th day of August, 2019, I reviewed the Court’s
                         CM/ECF system and it reports that an electronic copy of the Notice of Cure of
                         Notice of Default will be served electronically by the Court’s CM/ECF system on the
                         following:

                         James E. Kane, Esq.
                         Carl M. Bates, Trustee

                         I hereby further certify that on the 29th day of August, 2019, a copy of the Notice of
                         Cure of Notice of Default was also mailed first class mail, postage prepaid to:

                         Jacqueline P. Ross
                         2384A Red Lane Road
                         Powhatan, VA 23139

                         Curtis Alvin James Ross, Jr.
                         2384-A Red Lane Road
                         Powhatan, VA 23139



                         Respectfully Submitted,


                         /s/ Mark D. Meyer, Esq.
                         _______________________________
                         Mark D. Meyer, Esq.
                         Rosenberg & Associates, LLC
                         4340 East West Highway, Suite 600
                         Bethesda, MD 20814
                         301-907-8000
    MARK MEYER
   DC BAR 475552
   MD BAR 15070
   VA BAR 74290

     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 71290
